—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered October 19, 1999, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of years and one year, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. Conflicting versions of the incident were properly considered by the jury, and there is no basis for disturbing its credibility determinations (see People v Gaimari, 176 NY 84, 94). Concur— Nardelli, J.P., Saxe, Rosenberger, Friedman and Marlow, JJ.